706 S.E.2d 235 (2011)
STATE of North Carolina
v.
Lorenzo MANLEY.
No. 139A96-2.
Supreme Court of North Carolina.
February 3, 2011.
Dennis P. Myers, Raleigh, for State.
Lorenzo Manley, Elizabeth City, for Manley, Lorenzo.
W. Clark Everett, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of November 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Pitt County, The following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 3rd of February 2011."